department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date uil code dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 or sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice further action if you agree with our deletions you do not need to take any in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely rob choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil index legend l individuals m ethnic type n city o country p individuals q items xx dollar_figureamount dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 or sec_501 the basis for our conclusion is set forth below issue are you the applicant organization which provides medical unemployment and death_benefits to its membership qualified for exemption under internal_revenue_code sec_501 or sec_501 facts article four of your articles of incorporation submitted with the form_1023 states in part that the corporation's primary purpose and focus will be to provide medical help medical treatment unemployment benefits when member is unemployed death_benefits which include page funeral and burial expenses rent reimbu r sement sic when unemployed travel_expenses for self and or family to visit their spouse or parents exclusively to members of the association of all ages at no charge or at a nominal fee in the objective attachment of the form_1023 it indicates that your membership consists of m members who are currently employed as p in the n and surrounding areas from monthly membership dues collected of dollar_figurex per member you will use the funds as follows - - - - pay benefits to sick and unemployed members for up to three months pay utilities and rent for unemployed members for up to three months reimburse families for burial expenses of members provide full or partial reimbursement to members for air fare to o if a family_member dies eg wife mother father mother-in-law or father-in-law members must have made contributions to you for at least days in order to qualify for the aforementioned benefits membership funds are nonrefundable and disbursements of the aforementioned benefits are restricted to your members the current membership total is unknown but item of your may response indicates that you plan to expand your membership to other communities item of your may response indicates that you are not part of a labor_union since most labor_union members have their own owner-operated ‘q your response further states that our benefits may not be offered to these members of labor unions as they may not be members of the union and most of these members are owner-operated we are not aware of any of the union’s objects our members are exclusively-m origin believe this would make the major difference law sec_501 of the code describes certain organizations which are exempt from federal_income_tax under sec_501 of the code and reads in part as follows corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office sec_501 of the code provides for the exemption from federal_income_tax of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social page welfare sec_1 c of the income_tax regulations states that an organization is not operated exclusively for one or more exempt c purpose if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 states that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements an organization must establish that it is not organized or operated for the benefit of private interests such as those of its creator in revrul_55_495 cb sec_501 exemption was granted to a member supported_organization that provided for the payment of life sick accident or other_benefits to members or their dependents revrul_55_495 was modified by revrul_75_199 cb which removed the conclusion that the association was exempt under sec_501 of the code revrul_75_199 described an organization that restricted its membership to individuals of good moral character and health belonging to a particular ethnic group residing in a stated geographical area and provided sick benefits to members and death_benefits to their beneficiaries like the organization described in revrul_55_495 the primary source of revenues in the instant organization was derived from membership dues since this organization was a mutual self-interest type of organization that provided direct economic benefits to its members and any community benefit was minor and incidental it was found that the organization was not exempt under c of the code in revrul_55_656 c b a community nursing bureau operated as a community project which maintained a nonprofit register of qualified nursing personnel for the benefit of area medical service providers which received its support primarily from public contributions and community organizations was found to be exempt under sec_501 of the code in revrul_61_170 c b an association composed of professional private duty nurses and practical nurses which supported and operated a nurses’ registry primarily to afford greater employment opportunities for its members was not entitled to exemption under sec_501 of the code although the public received some benefit from the organization's activities the primary benefit of these activities was to the organization's members 326_us_279 holds that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes page application of law c sec_501 of the code describes certain organizations which are exempt from taxation under sec_501 of the code your provision of benefits to your membership does not exclusively serve any of the purposes listed in sec_501 sec_1 c of the income_tax regulations states that an organization is not operated exclusively for one or more exempt_purpose if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals you are not operated for one or more exempt purposes because your net_earnings inure to the benefit of your membership sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section although your organizing document contains sufficient language to comply with the organizational_test you are not operated exclusively for exempt purposes because you are a mutual organization that provides substantial private benefit to your membership sec_1_501_c_3_-1 states that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest you are not operated exclusively for exempt purposes because you serve the private interests of your membership you are not like the organization in revrul_55_656 where a community nursing bureau operated as a community project and was funded primarily from public contributions and community organizations you are member supported_organization that provides benefits to a limited membership you are similar to the organization in revrul_61_170 where an association composed of nurses supported and operated a nurses’ registry primarily to afford greater employment opportunities themselves like the organization in the ruling the primary beneficiary of your activity is not the general_public but the membership of your organization like in better business bureau of washington dc inc v united_states the presence of a single substantial non-exempt purpose destroys your claim for exemption in this case your substantial non-exempt purpose is providing unemployment medical and death_benefits to your members on a mutual basis c the promotion of social welfare is a recognized standard that enables an organization to obtain exemption under sec_501 you provision of benefits exclusively to your membership on a mutual basis does not promote the social welfare of your community furthermore you are very similar to the organization described in revrul_75_199 wherein sec_501 exemption was denied to an mutual organization that served the private interests of its members which consisted of individuals of a certain ethnic group within a specific geographical area by providing sick benefits to the members and death_benefits to their beneficiaries page organization’s position in item of your date response it states the l are very diverse and are part of an underdeveloped county-o the trustee plan sic to broad base sic the membership to other communities as well the fund collected will go a long way to improve the m people in the usa and in o although restricted to people of m origin the association will provide aid and support as well as relief to the people of o in the long run funds collected for relief and other natural calamities will also be utilized for the relief purposes otherwise you were unable to provide any legal citations to show that your activities of providing sick unemployment burial and or bereavement benefits to your members serve any exempt_purpose service's position you indicate that sometime in the future you will provide aid and relief to people in o you have given no evidence that this activity will provide a public benefit or that it is occurring or will occur in the near future even if you began to provide benefits to needy people in o the substantial non- exempt_purpose of providing benefits to your membership would preclude exemption expanding your membership to include l in other communities simply expands your membership base and does not provide benefits to the general_public your current activity is to provide sick unemployment burial and or bereavement benefits to your members these member benefits result in substantial private benefit that precludes exemption conclusion your organization was formed and is operated as a mutual benefit organization for the benefit of your membership you do not serve any exempt_purpose as defined in sec_501 you serve the private interests of your members and not any public interest you do not promote the social welfare interests of the community as defined in sec_501 on the contrary you promote the personal interests of your membership therefore you do not qualify for exemption under internal_revenue_code sec_501 or sec_501 page appeal rights you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to internal_revenue_service eodqa room p o box cincinnati oh deliver to internal_revenue_service eodqa room main street cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax telephone number are shown in the heading of this letter if you have any questions please contact the person whose name and cc sincerely robert choi director eo rulings agreements
